                                                              United States Bankruptcy Court
                                                               Northern District of Alabama
In re:                                                                                                                 Case No. 20-00753-DSC
Tanya C. Copeland                                                                                                      Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1126-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jan 26, 2021                                               Form ID: van124                                                           Total Noticed: 19
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 28, 2021:
Recip ID                 Recipient Name and Address
db                     + Tanya C. Copeland, 408 Fairfax Dr # 7, Fairfield, AL 35064-1006
10379462                 AmeriFinancial Solutions, ATTN: Bankruptcy Dept, PO Box 65018, Baltimore, MD 21264-5018
10379464               + Check Depot, 117 Gemini Circle, #416, Birmingham, AL 35209-5850
10379467               + Easy Money - Corporate Office, Legal Department, P.O. Box 3544, Dublin, OH 43016-0269
10379468               + Friedman Real Estate Management, Chateau Glen Oak Apartments, 408 Fairfax Dr, Fairfield, AL 35064-1078
10379472               + US Attorney, 1801 4th Ave N, Birmingham, AL 35203-2101

TOTAL: 6

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
10384486               + Email/Text: G2APCBANK@southernco.com
                                                                                        Jan 27 2021 02:42:00      ALABAMA POWER COMPANY, ATTN:
                                                                                                                  BARBARA J RICE, 600 NORTH 18TH STREET,
                                                                                                                  BOX 17N-0043, BIRMINGHAM, AL 35203-2200
10379463                  EDI: ATTWIREBK.COM
                                                                                        Jan 27 2021 05:23:00      AT&T Services, Inc., One AT&T Way, Room
                                                                                                                  3A104, Bedminster, NJ 07921-2694
10379461               + Email/Text: G2APCBANK@southernco.com
                                                                                        Jan 27 2021 02:42:00      Alabama Power Company, 600 N 18th St /
                                                                                                                  4S-1135, Birmingham, AL 35203-2200
10432390                  Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Jan 27 2021 03:00:47      Ashley Funding Services, LLC, Resurgent Capital
                                                                                                                  Services, PO Box 10587, Greenville, SC
                                                                                                                  29603-0587
10379465               + EDI: CONVERGENT.COM
                                                                                        Jan 27 2021 05:23:00      Convergent Outsourcing, Inc, 800 SW 39th Street
                                                                                                                  Ste 100, PO Box 9004, Renton, WA 98057-9004
10379466               + EDI: CMIGROUP.COM
                                                                                        Jan 27 2021 05:23:00      Credit Management LP, 6080 Tennyson Pkwy Ste
                                                                                                                  100, Plano, TX 75024-6002
10386739                  EDI: DIRECTV.COM
                                                                                        Jan 27 2021 05:23:00      Directv, LLC, by American InfoSource as agent,
                                                                                                                  PO Box 5072, Carol Stream, IL 60197-5072
10379471               + EDI: IIC9.COM
                                                                                        Jan 27 2021 05:23:00      I.C. Systems Inc., Attn: Bankruptcy, PO Box
                                                                                                                  64378, Saint Paul, MN 55164-0378
10379459                  EDI: IRS.COM
                                                                                        Jan 27 2021 05:23:00      Internal Revenue Service, PO Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
10379469                  EDI: VERIZONCOMB.COM
                                                                                        Jan 27 2021 05:23:00      MCI DP, 22001 Loudoun County Pkwy, Ashburn,
                                                                                                                  VA 20147-6105
10440923                  EDI: Q3G.COM
                                                                                        Jan 27 2021 05:23:00      Quantum3 Group LLC as agent for, Global Trust
                                                                                                                  Management LLC, PO Box 788, Kirkland, WA
                                                                                                                  98083-0788
10379460                  EDI: ALDEPREV.COM
                                                                                        Jan 27 2021 05:23:00      State of Alabama Dept of Revenue, Legal
                                                                                                                  Division, PO Box 320001, Montgomery, AL
                                                                                                                  36132-0001
10379470               + EDI: BLUESTEM
                                                                                        Jan 27 2021 05:23:00      Webbank / Fresh Start, 6250 Ridgewood Road,
                                                                                                                  Saint Cloud, MN 56303-0820
District/off: 1126-2                                              User: admin                                                             Page 2 of 2
Date Rcvd: Jan 26, 2021                                           Form ID: van124                                                       Total Noticed: 19
TOTAL: 13


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 28, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 26, 2021 at the address(es) listed
below:
Name                             Email Address
Bradford W. Caraway
                                 ctmail@ch13bham.com bhamch13@ecf.epiqsystems.com

Michael D. Brock
                                 on behalf of Debtor Tanya C. Copeland bankruptcy@brockandstoutlaw.com
                                 bankruptcy@managelawfirm.com;bkbackup@managelawfirm.com


TOTAL: 2
Van−124 [Order Dismissing Case] (Rev. 09/15)

                        UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, SOUTHERN DIVISION


In re:                                                                       Case No. 20−00753−DSC13
Tanya C. Copeland                                                            Chapter 13
SSN: xxx−xx−3449


          Debtor(s)

                                           ORDER DISMISSING CASE
       This matter came before the Court on 1/26/2021 for a hearing on the Trustee's Motion to Dismiss Case. The
Court considered the Trustee's Motion to Dismiss Case, and it appears to the Court that said Motion is due to be
GRANTED.

       It is therefore ORDERED, ADJUDGED, and DECREED that:
      The Trustee's Motion to Dismiss Case is GRANTED and this case is DISMISSED.

Dated: January 26, 2021

                                                         /s/ D. Sims Crawford
                                                         United States Bankruptcy Judge
mwb
